DETAILED ACTION
	This Office action is in response to the amendment filed 10/21/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13, Lines 9-13 recites the limitation:
“assign a first die of the plurality of non-volatile memory dies to only a first region, and based on a first maintenance counter that tracks a number of read operations that have occurred in the first region
determine whether to operate the first region in a read-only mode or in a read/write mode based on a threshold level of maintenance tasks performed on the first region.” 
	It is unclear, based on the structure and syntax of the claim, whether the newly amended limitation “based on a first maintenance counter that tracks a number of read operations that have occurred in the first region” is associated with the assign step or the determine step. For example, one interpretation could be that the assigning of the first die is based on a maintenance counter that tracks a number of read operations that have occurred in the first region, and determining whether to operate the first region in a read-only mode or in a read/write mode is based on a threshold of maintenance tasks performed on the first region. Another interpretation is that the limitation is associated with the determining step, in which it is determined, based on a first maintenance counter that tracks a number of read operations that have occurred in the first region whether to operate the first region in a read-only mode. If it was 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11, 16-18 and 24-36 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al. (US 2017/0123666 A1) hereinafter Sinclair et al. in view of Horspool et al. (US 2017/0046256 A1) hereinafter Horspool et al. in further view of Iwaki et al. (US 2018/0232178 A1) hereinafter Iwaki et al.
Regarding claim 1, Sinclair et al. teaches a solid state drive (SSD) comprising: 
a plurality of non-volatile memory dies (Fig. 1B shows multiple non-volatile memory dies #104 Paragraph [0047]) communicatively arranged in one or more communication channels (wherein the die are “organized on separate channels #602” Paragraph [0069]. Fig. 6, for example, depicts communication channels 0 through 3), each of the plurality of non-volatile memory dies comprising a plurality of physical blocks (Fig. 5B shows each “die” #104 comprising a plurality of “layers” #502, #504, each layer defined by a plurality of “blocks” #506, Paragraph [0064]); 
one or more channel controllers (Fig. 1B shows multiple “controllers” 102) communicatively coupled to the one or more communication channels, respectively (Fig. 1B shows a plurality of “controllers” #102 which interfaces with “non-volatile memory die 104” through one or more NAND channels wherein each controller includes a “channel between controller 102 and non-volatile memory die 104” Paragraph [0047]); and 
a memory controller (“storage controller” Figure 1B, #202) communicatively coupled (via) to the plurality of non-volatile memory dies (“the interface between storage controller 202 and non-volatile memory system 100 may be a bus interface” Paragraph [0048]). 
Sinclair does not appear to explicitly teach, however, Horspool et al. teaches a memory controller (“pool controller” Figure 1, #102) communicatively coupled to the plurality of non-volatile memory dies via the one or more channel controllers (“a pool controller 102 is provided to facilitate orchestration of the operation of the pool of SSDs and perform at least part of the orchestration of the SSD operations” Paragraph [0029]), wherein the memory controller is configured to: 
assign a first die of the plurality of non-volatile memory dies to only a first region (the “Rule Base” 1010 of the virtualization layer in the controller [0052]-[0053] divides the , and, based on a first maintenance counter (the “trigger to the state movement of the groups is exceeding a threshold of the number of write commands to one of the groups” Paragraph [0065] which necessitates a tracking of number of write operations to one of the groups to transition between active mode and maintenance mode), determine whether to operate the first region in a first operation mode or a second operation mode (“the rule base 1010 divides the SSDs in the pool” where at any time, all devices in one group will be in Maintenance mode while the devices in the other groups will be in Active mode Paragraph [0061]. For example, “Group G1 1110 is in “Maintenance Mode” and the remaining groups (G2 1115-GN 1125) are in “Active Mode.”” Paragraphs [0061], [0079]).  
The disclosures of Sinclair et al. and Horspool et al., hereinafter SH, are analogous art to the claimed invention because they are in the same field of endeavor of I/O processing in memory systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of SH before them, to modify the teachings of Sinclair et al. to include the teachings of Horspool et al. since both SH teach scheduling and performing maintenance operations. Therefore it is applying a known technique (based on a maintenance counter that tracks a number of operations to a group, determine a mode in which to operate a first region [0038], [0061] of Horspool et al.) to a known device (non-volatile memory dies interfacing with storage controllers coupled to communication channels [0047]-[0048] and [0069] of Sinclair) ready for improvement to yield predictable results (a maintenance counter that tracks a number of operations that have occurred in a group was used to determine whether to operate a first region in a first or second mode [0038] of Horspool et al.), KSR, MPEP 2143. 
write operations. 
Therefore, SH does not appear to explicitly teach, however, Iwaki et al. teaches based a first maintenance counter that tracks a number of read operations that have occurred in the first region (“the processed command number counting unit 325 increments a counter value RCNT each time the read command is extracted from the read command queue 346” Paragraph [0155]), determine whether to operate the first region in a first operation mode or a second operation mode (a priority mode switching unit uses the RCNT to determine whether to switch priority modes. For example, “when the counter value RCNT becomes equal to or larger than the threshold NR in a read priority mode, the priority mode switching unit 326 switches to the write priority mode” Paragraphs [0156]-[0157]). 
The disclosures of SH and Iwaki et al., hereinafter SHI, are analogous art to the claimed invention because they are in the same field of changing modes of I/O processing in a memorys system. Because both Horspool et al. and Iwaki et al. teach the use of monitoring I/O access operations via a counter (ex. a write counter of Horspool et al.), it would have been obvious to one skilled in the art to substitute a counter that counts one type of access for another (in this case, a read counter that counts read operations, of Iwaki et al.) to achieve the predictable result of switching mode of operation based on the counting (KSR, MPEP 2143).
Regarding claim 24, SHI teaches all of the features with respect to claim 1, as outlined above.
Horspool et al. further teaches wherein the memory controller is further configured to assign a second die of the plurality of non-volatile memory dies to only a second region (the “Rule Base” 1010 of the virtualization layer in the controller [0052]-[0053] divides the SSDs into groups, for example, assigns SSDs to group 1421 Paragraph [0079], where at any time, all devices in one group will be in Maintenance mode while the devices in the other groups .  
Regarding claim 2, SHI teaches all of the features with respect to claim 24, as outlined above.
Sinclair et al. further teaches wherein at least one of the first region and the second region comprises the plurality of physical blocks of each of the non-volatile memory dies in one or more communication channels (Fig. 1B shows a plurality of “controllers” #102 which interfaces with “non-volatile memory die 104” through one or more NAND channels wherein each controller includes a “channel between controller 102 and non-volatile memory die 104” Paragraph [0047], wherein each die comprises a plurality of “blocks” #506, Paragraph [0064]).  
Regarding claim 3, SHI teaches all of the features with respect to claim 24, as outlined above.
Sinclair et al. further teaches wherein at least one of the first region and the second region comprises the plurality of physical blocks of one or more of the non-volatile memory dies in one or more communication channels (Fig. 1B shows a plurality of “controllers” #102 which interfaces with “non-volatile memory die 104” through one or more NAND channels wherein each controller includes a “channel between controller 102 and non-volatile memory die 104” Paragraph [0047], wherein each die comprises a plurality of “blocks” #506, Paragraph [0064]).  
Regarding claim 25, SHI teaches all of the features with respect to claim 24, as outlined above.
Horspool et al. further teaches based on a second maintenance counter, determine whether to operate the second region in the first operation mode or the second operation mode (“the rule base 1010 divides the SSDs in the pool” where at any time, all devices in one group will be in Maintenance mode while the devices in the other groups will be in Active mode .  
Regarding claim 26, SHI teaches all of the features with respect to claim 24, as outlined above.
Horspool et al. further teaches wherein the memory controller is further configured to operate the second region in the second operation mode when the first region operates in the first operation mode, and operate the second region in the first operation mode when the first region operates in the second operation mode (“According to one embodiment of the invention, at any time, all the devices in one group will be in “Maintenance Mode” and the devices in the other groups will be in “Active Mode”. Group G1 1110 is in “Maintenance Mode” and the remaining groups (G2 1115- GN 1125 are in “Active Mode.”” Paragraph [0061]).  
Claims 9 and 16 are rejected under 35 USC 103 for the same reasons as claim 1, as outlined above.
Claims 10 and 17 are rejected under 35 USC 103 for the same reasons as claim 2, as outlined above.
Claims 11 and 18 are rejected under 35 USC 103 for the same reasons as claim 3, as outlined above.
Claims 27 and 30 are rejected under 35 USC 103 for the same reasons as claim 24, as outlined above.
Claims 28 and 31 are rejected under 35 USC 103 for the same reasons as claim 25, as outlined above.
Claims 29 and 32 are rejected under 35 USC 103 for the same reasons as claim 26, as outlined above.
Regarding claim 33, SHI teaches all of the features with respect to claim 1 as outlined above. 
wherein the first operation mode corresponds to a read-only operation mode (“Maintenance Mode” in which a “limited subset of host read/write commands are processed” of claim 1, wherein “the limited subset of host read/write commands is a subset in which read commands are processed but write commands are not processed” see claim 16) and the second operation mode corresponds to a read and write operation mode (“Active Mode” in which “all host read/write commands are processed” see claim 1).  
Claims 34 and 35 are rejected under 35 USC 103 for the same reasons as claim 33, as outlined above.
Regarding claim 36, Sinclair et al. teaches a solid state drive (SSD) comprising:   
a plurality of non-volatile memory dies (Fig. 1B shows multiple non-volatile memory dies #104 Paragraph [0047]) communicatively arranged in one or more communication channels (wherein the die are “organized on separate channels #602” Paragraph [0069]. Fig. 6, for example, depicts communication channels 0 through 3), each of the plurality of non-volatile memory dies comprising a plurality of physical blocks (Fig. 5B shows each “die” #104 comprising a plurality of “layers” #502, #504, each layer defined by a plurality of “blocks” #506, Paragraph [0064]); 
one or more channel controllers (Fig. 1B shows multiple “controllers” 102) communicatively coupled to the one or more communication channels, respectively (Fig. 1B shows a plurality of “controllers” #102 which interfaces with “non-volatile memory die 104” through one or more NAND channels wherein each controller includes a “channel between controller 102 and non-volatile memory die 104” Paragraph [0047]); and 
a memory controller (“storage controller” Figure 1B, #202) communicatively coupled (via) to the plurality of non-volatile memory dies (“the interface between storage controller 202 and non-volatile memory system 100 may be a bus interface” Paragraph [0048]). 
 a memory controller (“pool controller” Figure 1, #102) communicatively coupled to the plurality of non-volatile memory dies via the one or more channel controllers (“a pool controller 102 is provided to facilitate orchestration of the operation of the pool of SSDs and perform at least part of the orchestration of the SSD operations” Paragraph [0029]), wherein the memory controller is configured to: 
assign a first die of the plurality of non-volatile memory dies to only a first region (the “Rule Base” 1010 of the virtualization layer in the controller [0052]-[0053] divides the SSDs into groups, for example, assigns SSDs to “group 1420” Paragraph [0079]), and 
determine whether to operate the first region in a read-only mode (“Maintenance Mode” in which a “limited subset of host read/write commands are processed” of claim 1, wherein “the limited subset of host read/write commands is a subset in which read commands are processed but write commands are not processed” see claim 16) or in a read/write mode (“Active Mode” in which “all host read/write commands are processed” see claim 1) based on a threshold level of maintenance tasks performed on the first region (“The number of free pages in the device 251 is monitored” and based on the number of free pages, the device will switch between “Active Mode” and “Maintenance Mode” Paragraph [0038]. Note that the number of free pages is indicative of a threshold level of maintenance tasks performed on the region, because the number of free pages will result in the issuance of a “Start Garbage Collection command” or a “Stop Garbage Collection command” Paragraph [0037]-[0038]. For example, when the number of free pages reaches a sufficient value (i.e., a sufficient number of garbage collection maintenance tasks have been performed), then a decision is made to return to the Active Mode Paragraph [0038]).  
The disclosures of Sinclair et al. and Horspool et al., hereinafter SH, are analogous art to the claimed invention because they are in the same field of endeavor of I/O processing in memory systems.

While Horspool et al. teaches a maintenance counter that tracks operations of a certain type that have occurred in the first region, the maintenance counter of Horspool tracks write operations. 
Therefore, SH does not appear to explicitly teach, however, Iwaki et al. teaches based a first maintenance counter that tracks a number of read operations that have occurred in the first region (“the processed command number counting unit 325 increments a counter value RCNT each time the read command is extracted from the read command queue 346” Paragraph [0155]), determine whether to operate the first region in a read-only mode or a read/write mode (a priority mode switching unit uses the RCNT to determine whether to switch priority modes. For example, “when the counter value RCNT becomes equal to or larger than the threshold NR in a read priority mode, the priority mode switching unit 326 switches to the write priority mode” Paragraphs [0156]-[0157]. Note that as outlined above, Sinclair teaches a read-only (maintenance) mode and a read/write (active) mode). 
The disclosures of SH and Iwaki et al., hereinafter SHI, are analogous art to the claimed invention because they are in the same field of changing modes of I/O processing in a memorys system. Because both Horspool et al. and Iwaki et al. teach the use of monitoring I/O access .

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over SHI in further view of Carey (US 2017/0123707 A1) hereinafter Carey. 
Regarding claim 4, SHI teaches all of the features with respect to claim 24 as outlined above. 
SHI does not appear to explicitly teach, however, Carey teaches wherein the memory controller is further configured to create one or more namespaces within at least one of the first region and the second region (“each of portions #111, #112, #113 can be created during creation of namespaces in accordance with NVMe specification, such that portions #111, #112 and #113 can include three corresponding namespaces. Each of the three namespaces can be associated with a unique namespace ID (NSID)” Paragraph [0018] wherein “control unit #120 may cause the namespaces… to operate in different configuration modes” Paragraph [0019]). 
The disclosures of SHI and Carey are analogous art to the claimed invention because they are in the same field of endeavor of read and write processing in memory systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of SHI and Carey before them, to modify the teachings of SHI to include the teachings of Carey since both SHI and Carey teach a plurality of portions of a memory system operating under various configuration modes. Therefore it is applying a known technique (creating a namespace when assigning a group of memory cell units to a portion [0018]-[0019] of Carey) to a known device (non-volatile memory dies interfacing with storage controllers coupled to communication channels [0047]-[0048] and [0069] 
Claim 19 is rejected under 35 USC 103 for the same reasons as claim 4, as outlined above.
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-36 under Bolanowski have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Iwaki et al. who teaches switching operation modes based on tracking a number of read operations.

Allowable Subject Matter
Claims 5-8, 12-15 and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically regarding claim 5, “wherein the memory controller is further configured to monotonically decrement the first maintenance counter or the second maintenance counter when the first region or the second region, respectively, is in the first operation mode, and monotonically increment the first maintenance counter or the second maintenance counter when the corresponding first region or the second region, respectively, is in the second operation mode,” having a memory controller that: 1) in the first operation mode, monotonically decrement the first maintenance counter or the second maintenance counter when the first region or the second region, respectively, is in the first operation mode, 2) while in the second mode, monotonically increment the first maintenance counter or the second maintenance counter when the corresponding first region or the second region, respectively, is not taught by the prior art of record. The closest prior art of record is Sinclair et al., Harspool et al., Iwaki et al. 
Claim 12-13 and 20-21 recites substantially similar limitations as claims 5-6 above and would therefore be allowable under the same rationale as claims 5-6. 
Specifically regarding claim 7, “wherein the memory controller is further configured to monotonically increment the first maintenance counter or the second maintenance counter when the first region or the second region, respectively, is in the first operation mode, and monotonically decrement the first maintenance counter or the second maintenance counter when the corresponding first region or the second region, respectively, is in the second operation mode,” having a memory controller that: 1) in the first operation mode, monotonically increment the first maintenance counter or the second maintenance counter when the first region or the second region, respectively, is in the first operation mode, 2) while in the second mode, monotonically decrement the first maintenance counter or the second maintenance counter when the corresponding first region or the second region, respectively, is not taught by the prior art of record. The closest prior art of record is Sinclair et al., Harspool et al., Iwaki et al. Horspool discusses operating groups of devices in either a Maintenance mode (in which read commands are processed but write commands are not) or Active mode (in which all read/write 
Claim 14-15 and 22-23 recites substantially similar limitations as claims 5-6 above and would therefore be allowable under the same rationale as claims 5-6. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/Primary Examiner, Art Unit 2139